Citation Nr: 0638901	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 

2.  Entitlement to service connection for lumbar spine 
disability. 

3.  Entitlement to service connection for bilateral eye 
disability. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.  The veteran served in the Army National Guard 
from November 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO denied the claims for service 
connection for bilateral knee, bilateral eye and lumbar spine 
disabilities.  The veteran perfected a timely appeal of the 
February 2003 rating action to the Board. 

The issue of entitlement to service connection for bilateral 
eye disability will addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current right knee disability has not been 
demonstrated. 

2.  Current low back and left knee disabilities are not 
related to a disease or injury in service; and arthritis of 
the left knee and low back were not manifested to a 
compensable degree within a year of service discharge.






CONCLUSIONS OF LAW

1.  A right or left knee disability was not incurred in or 
aggravated by service, nor may arthritis of the left knee be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A lumbar spine disability was not incurred in or 
aggravated by service, nor may arthritis of the lumbar spine 
be presumed to have been incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the veteran's claims for service connection for 
bilateral knee and lumbar spine disabilities, in a September 
2003 letter, VA informed the appellant of the criteria that 
he needed to demonstrate in order to prevail on the 
aforementioned claims.  He was asked to submit or identify 
evidence relevant to his claims, including clinical evidence 
from a doctor (private or VA) reflecting that they were 
caused or aggravated by a disease or injury during military 
service. 

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contain in the September 2003 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his service connection claims. 

Although the RO's September 2003 letter informing the veteran 
of the notice required by the VCAA was not provided until 
after the RO adjudicated his claims in February 2003, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  The timing deficiency was cured by the 
RO's readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In addition, the RO provided the appellant notice regarding 
the award of effective dates with respect to the service 
connection claims in an April 2006 letter.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing deficiency of 
this notice was not cured by readjudication.  Since, however, 
the claims are being denied, no effective date or rating is 
being set, and the lack of notice as to these elements is not 
prejudicial.

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the veteran's claims on appeal and has had the 
veteran examined as well.  

In an October 2002 response to the RO's request for service 
medical records, the National Personnel Records Center 
indicated that all available records had been sent.

At his May 2006 hearing before the undersigned, the veteran 
testified that he was in receipt of benefits from the Social 
Security Administration (SSA) on account of his eyes.  
(Transcript (T.) at page (pg.) 10).  Generally, VA has a duty 
to acquire copies of both the SSA decision and the supporting 
medical records pertinent to such a claim.  Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  However, insofar as the SSA disability 
benefits were awarded because of his eyes, they are not 
relevant to either of his claims for service connection for 
bilateral knee and low back disabilities currently on appeal.  
Therefore, pursuant to 38 C.F.R. § 3.159(c)(2), VA has no 
further obligation to secure this evidence insofar as it is 
considered not relevant to the matters on appeal.  

The veteran also indicated during a January 2005 VA 
examination that he had received treatment for his low back 
from a private hospital in 1984, the aforementioned history 
was taken into consideration by the VA examiner in 
formulating his opinion on the etiology of the appellant's 
low back disability, to include its relationship, if any, to 
military service.  The veteran has not submitted a release so 
that VA can request these records, although the VCAA notice 
letter advised him that VA could obtain relevant private 
records or he could submit them.  Thus, pursuant to 38 C.F.R. 
§ 3.159(c)(2), VA has no further obligation to secure this 
evidence.

The appellant has not reported that any other pertinent 
evidence might be available to support his claims for service 
connection for bilateral knee and low back disabilities.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
instant claims.

II.  Applicable legal criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, if a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more during the 
one-year period immediately following a veteran's separation 
from service, the condition may be presumed to have been 
incurred in service, even if there is no in-service record of 
the disease.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection will also be granted for disability that 
is proximately due to or the result of service connected 
disease or disability.  38 C.F.R. § 3.310(a) (2006).  Under 
this provision, service connection is granted for the degree 
of aggravation of a non-service connected condition that is 
caused by a service connected disease or disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

III.  Factual Background

The veteran essentially contends that he injured his left 
knee when he fell into a "rabbit hole" during a cross-
country run during service.  (T. at pg. 7).  He maintains 
that he was issued an Ace bandage, but that he did not 
receive any further treatment.  Id.  The veteran maintains 
that he did not injury his right knee during service, but 
that he currently has a right knee disability as a result of 
favoring his left leg (see, January 2005 VA orthopedic 
examination report, pg. 2, paragraph 1).  With regard to his 
lumbar spine, he maintains that it was injured during a 
lifting accident at Fort Campbell, Kentucky.  The veteran 
contends that while he was provided pain pills for his back 
during service, he has not received any further treatment for 
his lumbar spine during the previous twenty years. 

Available service medical records, to include a November 1976 
separation examination report, are devoid of any subjective 
complaints or clinical findings referable to the knees and 
lumbar spine.  In fact, the veteran's lower extremities and 
spine were evaluated as "normal" at discharge.

Post-service VA and private medical evidence, dating from 
January 1994 to June 2006, are of record.  During a December 
2002 VA fee basis examination; the veteran was diagnosed as 
having moderate diffuse lumbar spondylosis.  A 2004 VA 
magnetic resonance imaging scan (MRI) of the left knee showed 
early medial compartment degenerative chondromalacia, 
anterior cruciate ligament changes compatible with post-
traumatic sinusitis versus interstitial tear and patellar 
tendon partial tear versus intrasubstance degeneration.  In 
January 2005, a VA examiner opined, after a physical 
evaluation of the appellant and a review of the entire claims 
files, that there was no evidence in the appellant's case 
file of a bilateral knee or low back problem during active 
service.  The VA examiner further concluded that the left 
knee MRI findings implied current changes and that there was 
no evidence to suggest any linkage to active duty.  In 
summary, the VA examiner determined that [the veteran's] 
complaints of the "knees" and low back were not due to 
service. 

IV.  Analysis

1.  Right knee

With regard to the elements of service connection, the 
veteran has reported current, unspecified symptomatology in 
the knee.  While the veteran is competent to report current 
symptomatology, the VA examiner found no current 
musculoskeletal pathology in the knees, and there is no other 
medical evidence of a current right knee disability.  The 
veteran has actually testified that he has received no 
treatment for such a disability.

Weighing the veteran's vague complaints against the findings 
on the VA examination and the absence of any clinical 
evidence of a right knee disability, the Board concludes that 
the evidence is against a finding of current right knee 
disability.

The Board cannot entertain a potential grant of service 
connection for right knee disability on a presumptive basis 
because there is no evidence of arthritis of the right knee 
to a compensable degree within a year of service discharge in 
December 1976.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); 
See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Even if the veteran's subjective complaints were deemed to 
demonstrate a current disability, there is no competent 
evidence linking a current disability to service.  The only 
competent medical opinion was provided by the VA examiner, 
and that opinion was against a link between a current right 
knee disability and service.

The veteran has attempted to link his right knee disability 
to a left knee disability, but since service connection is 
being denied for the left knee disability, secondary service 
connection would not be available as a matter of law.  
38 C.F.R. § 3.310(a).  Further, as a lay person, the veteran 
is not competent to express an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the claim for 
service connection for right knee disability, there is no 
doubt to be resolved, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

2.  Left Knee and Low Back

As discussed above there is evidence of current left knee and 
back disabilities.  The first element of service connection 
is thus satisfied.

While the service medical records are silent, the veteran has 
provided competent evidence of an injury in service, and the 
Board deems his testimony in this regard to be credible.  The 
element of an in-service injury is, therefore, also 
satisfied.

There is, however, no medical evidence of a link between 
service and the veteran's current left knee and low back 
disabilities.  At his hearing, the veteran responded to a 
question as to whether the disability had been present 
continuously since service by answering in the affirmative.  
As a lay person, the veteran is not competent to provide an 
opinion linking current disabilities to the injury in 
service.  Grottveit.

The only competent medical opinion of record is that of a VA 
examiner in January 2005, who was unable to link the 
veteran's current left knee and low back complaints to his 
military service.  

Service connection is not warranted for left knee and low 
back disabilities on a presumptive basis.  There is no 
evidence of arthritis of the left knee and low back in 
service or manifested to a degree of at least 10 percent 
within the year immediately following the veteran's discharge 
from service in December 1976.  Thus, the Board cannot 
entertain a potential grant of service connection for 
arthritis for either the left knee or low back on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Based on the foregoing, and in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
left knee and low back disabilities.  Since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim is denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

A.  Substantive Development

The veteran contends that he currently has a bilateral eye 
disability that is the result of debris being thrown into his 
eyes after a grenade "simulation" exploded near him during 
service or, in the alternative, that he was exposed to 
"dirty water" during jungle training (T. at pg. 3).  The 
veteran maintains that he had a lazy right eye prior to 
service. 

Service medical records include a December 1973 service 
entrance examination report, reflecting that the veteran was 
diagnosed as having estropia amblyopia of the right eye.  
Thus, the presumption of soundness does not apply, with 
respect to the veteran's right eye.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2006).  Upon service entrance, 
distant vision in the right and left eyes was 20/40(corrected 
to 20/200) and 20/20, respectively.  These records are devoid 
of any in-service trauma, subjective complaints or clinical 
pathology referable to either eye.  A November 1976 service 
discharge examination report reflects that the veteran's eyes 
were found to have been "normal."  Distant vision of the 
right and left eyes was 20/400 and 20/25, respectively.  Near 
vision of the right and left eyes was 20/400 and 20/30, 
respectively.  Post-service medical evidence, dating from 
January 1994 to June 2006, includes, but is not limited to, 
private and VA medical opinions both for and against the 
veteran's claim for service connection for bilaterally eye 
disability, respectively.  

In support of the veteran's claim for service connection for 
bilateral eye disability, is a June 2006 statement, submitted 
by S. P. B., M.D., wherein he opined--after recording the 
veteran's thirteen year history of diabetes, childhood 
history of a "bad" right eye and post-trauma to the right 
eye in 1975---that the veteran's presumed ocular 
histoplasmosis [of both eyes] could have been contracted 
anytime during the appellant's life, including the time he 
was in the service.  Dr. B. stated that it was not possible 
to determine exactly when the condition was acquired.  

In contrast, in January 2005, a VA examiner opined, after a 
physical evaluation of the veteran, that the claims file 
contained no evidence of service-related surgery, trauma or 
infection of the right eye.  The VA examiner did not provide 
an opinion as to the etiology of any current left eye 
disability or whether any pre-existing right eye disability 
was aggravated beyond its natural progression during service.  
See, 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  Thus, the 
RO should schedule the veteran for a VA ophthalmologic exam 
to determine the nature, extent, and etiology of any current 
bilateral eye disability, to include whether any pre-existing 
right eye disability underwent a permanent worsening during 
service beyond its natural progression.    

The veteran also testified at his May 2006 hearing that he 
was in receipt of Social Security benefits for his eyes.  To 
date, however, the RO has not requested the veteran's Social 
Security records.  Given that VA's duty to assist claimants 
under the VCAA includes providing assistance in obtaining 
relevant records from the Social Security Administration, the 
Board finds that, on remand, the RO should attempt to obtain 
the veteran's complete Social Security records and associate 
them with the claims file.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103A(b) 
(West 2002).

The veteran also testified that he had sought treatment for 
his eyes from "Dr. Mine" and "Dr. Spike," an eye 
specialist.  (T.) at pg. 3).  As medical records from the 
aforementioned private physicians have not been associated 
with the claims file, an attempt should be made to obtain 
them as they may be pertinent to the veteran's claim for 
service connection for bilateral eye disability.  

B.  PTSD 

In a May 2006 written argument to the RO, the veteran's 
representative argued that the appellant was submitting 
evidence "in support of his pending appeal for the denial of 
entitlement to Post Traumatic Stress Disorder."  The Board 
construes this argument as constituting a timely notice of 
disagreement (NOD) with the RO's February 2006 denial of 
service connection for post-traumatic stress disorder (PTSD).  
See 38 C.F.R. §§ 20.201, 20.302(a) (2006).  Therefore, the 
Board remands the matter for issuance of a statement of the 
case (SOC) addressing this issue and the opportunity for the 
veteran to perfect his appeal, if he so desires.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC or RO should issue a 
statement of the case pertaining to the 
issue of entitlement to service 
connection for PTSD.  If, and only if, 
the veteran files a timely substantive 
appeal, the issue should be certified on 
appeal to the Board.

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment for bilateral eye 
disability from Dr. "Mine" and "Dr. 
Spike," private physicians referred to 
by the veteran during his May 2006 
hearing.  (T.) at pg. 3).

3.  The RO should contact the Social 
Security Administration (SSA) and 
obtain the veteran's complete Social 
Security records, including any 
decisions and the medical records 
relied upon in those decisions.

4.  The RO should schedule the veteran 
for a VA ophthalmologic exam to 
determine the etiology of any right or 
left eye disabilities found on 
examination.  The veteran's claims 
file, to include a copy of this remand, 
should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  The 
examiner is asked to address the 
following:
    
(a)  With respect to the right eye 
esotropia with stabismic amblyopia, the 
examiner should state whether the 
abnormality is a congenital or 
developmental defect, or a congenital 
or developmental disease.  If the 
abnormality is a congenital or 
developmental disease (as opposed to a 
congenital or developmental defect), 
the examiner should then state whether 
there is evidence of any superimposed 
injury or aggravation to the right eye 
during service or evidence of an 
increase in severity beyond the natural 
progression of the disease during 
service.  

If there was worsening of the right eye 
esotropia with stabismic amblyopia 
during service, the examiner should 
provide an opinion as to whether such 
worsening was due to natural 
progression.
    
(b)  For any left or right eye 
disability that the VA examiner 
determines is not congenital or 
developmental, the examiner should 
state whether it is at least as likely 
as not that the disability is at least 
as likely as not (50 percent 
probability or more) related to a 
disease or injury during the veteran's 
period of military service.

The examiner should set forth a 
rationale for all opinions and 
conclusions.

5.  After ensuring that the requested 
opinion and rationale have been obtained, 
the AMC or RO should readjudicate the 
claim for service connection for 
bilateral eye disability.  If the benefit 
sought on appeal remains denied, the AMC 
or RO should issue a supplemental 
statement of the case (SSOC).  The case 
should be returned to the Board if 
otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


